SOMMERVILLE, J.
Plaintiff, a white youth, while returning from a negro prize fight, on one of the defendant’s cars, about 12 o’clock at night, was wrongfully put off the car by the conductor, who erroneously asserted that plaintiff had not paid his fare. I-Ie asks damages in the sum of $3,000 for mental and physical suffering, mortification, shame, and humiliation, and punitory damages.
Defendant admits that plaintiff had paid a fare, and that he was put off the car wrongfully, about the hour stated, by the conductor, and that it offered plaintiff $25, which offer was refused.
The district judge apparently took the view'that the plaintiff, being a patron of a negro prize fight, and still in the company of the people with whom he had spent several hours of the night, and the defendant, being engaged in carrying those people, and “sehuttling” cars for their accommodation, were not entitled to much consideration, and he left them where they had voluntarily placed themselves, and gave judgment for plaintiff for $25. .Plaintiff has appealed.
[1] The physical suffering -which plaintiff endured was walking some twenty-five blocks at midnight unnecessarily, and after he had paid defendant to carry him that distance. The alleged mental suffering was insignificant. Plaintiff testifies that he had an injured knee at the time; but this was not apparent to the conductor, and the latter was evidently ignorant that he was imposing upon plaintiff the suffering of walking on an injured leg. Twenty-five dollars allowed by the district court is sufficient compensation for this long walk.
[2] The mortification, shame, and humiliation for which' plaintiff claims damages is based on the allegation that the car conductor loudly accused him of being a thief and trying to beat his way. This is supported by testimony in the record to the effect that the conductor said to plaintiff:
“You want to beat somebody out of a nickel; you want to cheat me out of a nickel.”
The language was false, severe, and rogatory. The plaintiff had paid a fare to the conductor on the car from which he had been transferred. The accusation was calculated to reduce plaintiff to even a lower position than that he was then voluntarily occupying, in his own eyes, and, perhaps, in the eyes of his chosen associates of the night. 1-Ie. will be allowed $100 for this item.
It is therefore ordered, adjudged, and de*154creed that the judgment appealed from be amended by increasing the amount from $25 to $125, with costs.
O’NIELL, J., takes no part.